Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/783112 application filed on 8/2/19.
Claims 1-9 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second image pickup device and display unit in claim 6, storage unit in claim 7, third image pick up device and display unit in claim 8, first, second image pickup device and display unit of claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA (US 20170001302). 
With respect to claim 1, NOMURA discloses a micro tool formed from a capillary or pipette (tubular instrument) comprising three portions connected end to end, in which the longitudinal direction of the third part intersect the longitudinal direction of the first part and that the shape is adapted for a specific inspect object, as such there are various shapes feasible (0078-83, Fig 2a-b, 9-10) but does not explicitly disclose the third portion is parallel to a 
With respect to claim 2, NOMURA discloses the length of the third part is shorter than that of the first part (Fig 2a-b, 9-10). 
With respect to claim 3, NOMURA discloses the first tube has a tapered portion (second portion with an outer diameter that is smaller than the rest of the first tube) (0079, Fig 2a-b, 9-10).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA (US 20170001302) in view of TANAKA (US 2013/0023052). 
With respect to claim 4, NOMURA discloses a micro manipulator provided with the micro tool (manipulator fitted with tubular instrument), a table (sample stage) and microscope with the lights above the stage (0066-0072, Fig 1). NOMURA doesn’t explicitly disclose the first microscope is disposed above the stage, however, TANAKA discloses a manipulator system with a microscope unit above a sample placed on the base (stage) (Fig 1, 0121-0122). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the objective above the stage as is known from TANAKA since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04. 
With respect to claim 5, TANAKA additionally teaches a microscope at another side of the sample stage (Fig 20), but does not explicitly disclose two microscopes. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a second microscope since it has been held that mere duplication of the essential working 
With respect to claim 6, 8, TANAKA discloses the microscope includes a camera (first image pickup device) that captures images which are displayed on a display of a personal computer (display unit) (0008, 0057, 0122-123 and 0162) but does not explicitly disclose a second or third image pickup device that operates in conjunction with the second microscope. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a second image pickup device with the second microscope and a third image pickup device since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art. MPEP 2144.04. A second and third camera would allow for a different angles of additional images to more accurately manipulate the micro tool. 
With respect to claim 7, TANAKA discloses the computer includes a memory (storage unit) and is connected to the camera (0161-164). 
With respect to claim 9, NOMURA discloses a micro manipulator provided with the micro tool (manipulator fitted with tubular instrument), a table (sample stage) and microscope with the lights above the stage (0066-0072, Fig 1). NOMURA doesn’t explicitly disclose the first microscope is disposed above the stage, however, TANAKA discloses a manipulator system with a microscope unit above a sample placed on the base (stage) (Fig 1, 0121-0122). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the objective above the stage as is known from TANAKA since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04. TANAKA additionally teaches a microscope at another side of the sample stage (Fig 20), the microscope includes a camera (first image pickup device) that captures images which are displayed on a display of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799